1                                                                        Judge Richard A. Jones
2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7
     UNITED STATES OF AMERICA,               )
8
                                             )
9                                            )         NO. CR19-035RAJ
                                 Plaintiff,  )
10              v.                           )         ORDER ON IRONS’
11                                           )         MOTION TO SEAL
                                             )
12   RHETT IRONS,                            )
                                             )
13
                                 Defendant. )
14   _______________________________________ )

15         Having considered Defendant Rhett Irons’ Motion to Seal his Trial Brief and Motions
16
     in Limine, and finding good cause,
17
           THE COURT ORDERS THAT Defendant Irons’ Motion to Seal (Dkt. #161) is
18

19
     GRANTED and that his Trial Brief and Motions in Limine shall remain under seal.

20         DATED this 2nd day of December, 2019.
21

22
                                                   A
                                                   The Honorable Richard A. Jones
23
                                                   United States District Judge
24

25

26
     ORDER ON IRONS’ MOTION TO SEAL - 1
27
                                                                           ROBERT W. GOLDSMITH
28                                                                           Attorney at law
                                                                             705 Second Ave.
                                                                          Seattle, WA 98104
                                                                             (206) 623-1592
